Citation Nr: 9903249	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  97-13 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for idiopathic 
anaphylaxis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to March 
1996.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of October 1996 from the North Little Rock, 
Arkansas, Regional Office (RO).  The veteran had previously 
perfected an appeal as to the issues of entitlement to 
increased (compensable) evaluations of Morton's neuroma of 
the left and right feet.  A rating decision of September 1997 
established an increased rating of 10 percent for Morton's 
neuroma of the left foot, and a 10 percent rating for 
Morton's neuroma of the right foot.  The veteran submitted a 
written statement in December 1997 which stated in part that 
he "can accept [VA's] decision about my feet, but still 
disagree with the percentage awarded for [idiopathic 
anaphylaxis]."  The Board construes this statement to imply 
that the veteran no longer wishes to continue with the appeal 
as to the issues of entitlement to increased evaluations for 
the service-connected Morton's neuroma of the left and right 
feet.  The veteran's statement that he accepts the 10 percent 
evaluations for his feet, in conjunction with his stated 
specific intention to continue with the appeal as to the 
idiopathic anaphylaxis, is therefore treated as a withdrawal 
of the uncontested issues from the current appeal.  
Accordingly, the issues of entitlement to increased 
evaluations for Morton's neuroma of the left and right feet, 
are removed from appellate jurisdiction and are no longer 
before the Board.


REMAND

Initially, the Board finds that the veteran's claim is well 
grounded, in that he has presented a plausible claim.  
38 U.S.C.A. § 5107(a) (West 1998); Proscelle v. Derwinski, 
2 Vet.App. 629, 631-32 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  Pursuant to 38 U.S.C.A. § 5107(a) 
(West 1998), the Board is obligated to assist the veteran in 
the development of his claim.

The veteran contends, in essence, that his service-connected 
idiopathic anaphylaxis is more severe in nature than 
currently evaluated and consequently that he is entitled to 
an increased disability rating.  

The Board notes that the veteran's disability has been rated 
by analogy to angioneurotic edema under 38 C.F.R. § 4.104, 
Diagnostic Code 7118.  By regulatory amendment effective 
January 12, 1998, substantive changes were made to the 
schedular criteria for evaluating that disorder. See 62 Fed. 
Reg. 65207-65224 (1997). 

The United States Court of Veterans Appeals (Court) has held 
that, where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet.App. 308, 313 (1991).  The Board is aware that the RO 
has informed the veteran in a supplemental statement of the 
case of the revised rating criteria.  

The Board finds, however, that in light of the revised rating 
criteria and the medical evidence currently of record, 
another disability evaluation examination would be useful in 
determining the current severity of the idiopathic 
anaphylaxis.

Accordingly, to ensure that the VA has met its duty to assist 
the appellant in developing the facts pertinent to the claim, 
and to ensure due process of law, the case is REMANDED to the 
RO for the following development:

1.  The RO should request that the 
veteran prepare a written statement 
showing the dates and duration of his 
idiopathic anaphylaxis attacks and the 
names and addresses of all medical care 
providers who provided treatment since 
service.  After securing the necessary 
release, the RO should obtain all records 
which have not already been associated 
with the claims folder.  The RO should 
notify the veteran that he may submit 
additional evidence, to include medical 
evidence and argument in support of his 
claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992). 

2.  The RO should also attempt to secure 
copies of all VA medical records 
pertaining to the veteran dated from 
August 1997, the date of the last such 
request.  

3.  The veteran should be afforded a VA 
disability evaluation examination by an 
appropriate physician in order to 
determine the current severity of the 
idiopathic anaphylaxis.  The claims 
folder or copies of all pertinent medical 
records since service must be made 
available to the examiner for review 
before the examination.  The examiner 
should, based on the medical evidence of 
record, the veteran's history and 
examination findings, offer an 
assessment, as to the severity of the 
disorder, including the frequency, extent 
and duration of the attacks.  The 
examiner should note whether or not the 
attacks included laryngeal involvement.

4.  Thereafter, the case should be 
reviewed by the RO.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).




- 5 -


